 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 ARIZONA HUDSON VALLEY LLC,

                     Plaintiff,                 MEMORANDUM AND ORDER
                - against –                         20 Civ. 2508 (NRB)

 FABIAN PIETRZYKOWSKI and FABIAN
 CONSTRUCTION LLC,

                     Defendants.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Plaintiff Arizona Hudson Valley LLC brought suit against

defendants Fabian Pietrzykowski and Fabian Construction LLC for

breach    of    contract   and    fraud   arising    from   an   agreement   by

defendants to undertake certain construction work at plaintiff’s

property in Hurley, New York.         Defendants now move to dismiss the

suit for lack of subject-matter jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(1).       For the following reasons, defendants’ motion

is granted.

                                   BACKGROUND

     1.        Procedural History

     Plaintiff filed its complaint on March 23, 2020.               ECF No 1.

On May 4, 2020, Pietrzykowski answered the complaint pro se,

purportedly on behalf of both himself and Fabian Construction LLC,

using the following address: 13 Old Brookside Rd., Randolph, N.J.

07869 (the “Randolph, N.J. Address”). ECF No. 22. After the Court
ordered that Fabian Construction LLC retain counsel, ECF No. 25,

counsel appeared on behalf of both defendants and filed a letter

requesting a pre-motion conference to propose moving to dismiss

the complaint as jurisdictionally defective.             ECF No. 28.

     In response, plaintiff filed an Amended Complaint, ECF No. 32

(“Am. Compl.”), alleging (1) that plaintiff is an LLC organized

pursuant to the laws of Delaware with a principal place of business

in New York; (2) that the sole member of the plaintiff is Arizona

Investissements US LLC, itself an LLC organized under the laws of

Delaware with a principal place of business in New York; and (3)

that the sole member of Arizona Investissements US LLC is Jordan

Bem, a national of both France and the United States with residence

in the City and State of New York.          Am. Compl. ¶¶ 2-4.      The Amended

Complaint also alleges that Pietrzykowski “is a natural person

with [the] address of 255 Warren Street, Apt. 6, Englewood, N.J.

07631,” (the “Englewood, N.J. Address”), id. ¶ 5, and that Fabian

Construction LLC is a limited liability corporation, which was

registered in the State of New Jersey prior to having its charter

revoked in April of 2016.        Id. ¶¶ 6-7.           The Amended Complaint

states that the last registered agent and registered office of the

LLC is “Fabian Pietrzykowski, 255 Warren Street, Apt. 6, Englewood,

NJ 07631.”   Id. ¶ 9.

     After   plaintiff   filed   the        Amended    Complaint,    defendants

renewed   their   application    to    seek     a     pre-motion    conference,


                                      -2-
asserting that the Amended Complaint admitted that plaintiff was

a citizen of New York, that defendants were likewise citizens of

New York, and that therefore the Amended Complaint should be

dismissed for lack of subject-matter jurisdiction.       ECF No. 35.

The Court held a conference by telephone on October 8, 2020, after

which it granted defendants leave to file their motion. Defendants

filed the present motion on December 23, 2020, and briefing was

completed on February 5, 2021.

     2.     Jurisdictional Evidence

     Prior to defendants filing their motion, plaintiff submitted

several documents to support its position that defendants are

domiciled    in   the   state   of   New   Jersey.   Those   are:   (1)

Pietrzykowski’s New Jersey license, issued on July 25, 2019 and

exhibiting the Randolph, N.J. Address, ECF No. 36, Ex. B; (2) the

Certificate of Formation for Fabian Construction LLC from the New

Jersey Department of the Treasury (the “N.J. Treasury”), issued on

September 24, 2013 and listing Pietrzykowski as the sole member of

the LLC along with the Englewood, N.J. Address, id. Ex. C; and (3)

the Certificate of Reinstatement for Fabian Construction LLC from

the N.J. Treasury, issued on April 14, 2020, and which lists

Pietrzykowski as the registered agent with an office at the

Englewood, N.J. Address and as the sole officer and director with

an address at the Randolph, N.J. Address, id. Ex. D.

     In support of the defendants’ motion, Pietrzykowski submitted


                                     -3-
a declaration explaining that he has lived at 1550 Townsend Ave.,

Apt. 6E, Bronx, N.Y. 10452 (the “Bronx, N.Y. Address”) “for a

decade” with his wife and two of his children, and that he “plan[s]

on continuing to live in this apartment, and in New York City, for

the foreseeable future.”      Declaration of Fabian Pietrzykowski, ECF

No. 43 (the “Pietrzykowski Decl.”) ¶ 2.           The declaration goes on

to explain that when Pietrzykowski started Fabian Construction

LLC, he rented an office at the Englewood, N.J. Address, but has

not used the office for several years and no longer rents the

office.       Id. ¶ 5.   It also states that in renewing the company’s

registration in 2020, Pietrzykowski failed to correct the address

by mistake. Id. Finally, Pietrzykowski explains that in obtaining

his New Jersey license, he used the address of an ex-girlfriend

with whom he has two other children but claims he does not live

with her and is in the process of obtaining a New York license.

Id. ¶ 7.

        The   declaration   further    attaches   several   documents   as

evidence to demonstrate that Pietrzykowski is domiciled in New

York.     These are: (1) the lease renewal form for the Bronx, N.Y.

Address signed by Pietrzykowski’s wife and extending the lease to

June 30, 2021, id. Ex. A; (2) a ConEdison bill for the Bronx, N.Y.

Address in both Pietrzykowski and his wife’s name, dated October

2, 2014, id., Ex. B; (3) Pietrzykowski’s Chase bank statement dated

November 4, 2020 and listing the Bronx, N.Y. Address, id., Ex. C;


                                      -4-
(4) a copy of the birth certificates for two of Pietrzykowski’s

children from hospitals in New York City, dated from 2011 and 2016

and listing the Bronx, N.Y. Address as his wife’s address, id.,

Ex. D1; (5) a copy of Pietrzykowski’s wife’s New York learner’s

permit exhibiting the Bronx, N.Y. Address, id., Ex. E; (6) the

construction contract between plaintiff and Fabian Construction

LLC listing the latter’s address as the Bronx, N.Y. Address, id.,

Ex. F; (7) a document evidencing Pietrzykowski’s coverage under

the New York State Insurance Fund from June 26, 2019 to January

24, 2020, with the Bronx, N.Y. Address on file, id. Ex. G; (8)

Fabian Construction LLC’s Chase bank statement dated September 17,

2020   and   listing      the    Bronx,   N.Y.    Address,    id.,    Ex.   H;   (9)

plaintiff’s affidavit of service on Pietrzykowski showing that

service of plaintiff’s complaint was made at the Bronx, N.Y.

Address to Pietrzykowski personally, id. Ex. I; (10) a copy of

documents from 2018 confirming Pietrzykowski’s health insurance

through his wife’s employment and listing his address as the Bronx,

N.Y.    Address,    id.    Ex.    J;   and      (11)   a   letter    addressed    to

Pietrzykowski at the Bronx, N.Y. Address from the Morris County

Probation Division concerning child support payments, id. Ex. K.




1      The certificates do not have an entry for the child’s father’s address.


                                          -5-
                            DISCUSSION

     1. Applicable Law

     Federal courts are courts of limited jurisdiction and may not

entertain matters over which they do not have subject-matter

jurisdiction.    Wynn v. AC Rochester, 273 F.3d 153, 157 (2d Cir.

2001).     Pursuant to 28 U.S.C. § 1332(a)(1), plaintiff invokes

diversity jurisdiction as the basis for federal subject-matter

jurisdiction over its claims.     A plaintiff invoking diversity

jurisdiction in its complaint must allege facts sufficient to

establish that all plaintiffs possess state citizenship diverse

from all defendants, and that the amount in controversy exceeds

$75,000.    28 U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 553–54 (2005) (“Incomplete diversity

destroys original jurisdiction with respect to all claims.”).

     “The party seeking to invoke jurisdiction under 28 U.S.C.

§ 1332 bears the burden of demonstrating that the grounds for

diversity exist and that diversity is complete.”   Advani Enters.,

Inc. v. Underwriters at Lloyds, 140 F.3d 157, 160 (2d Cir. 1998).

“In determining whether a plaintiff has met this burden, we will

not draw ‘argumentative inferences’ in the plaintiff's favor.

Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507 (2d

Cir. 1994) (quoting Atl. Mut. Ins. Co. v. Balfour Maclaine Int'l

Ltd., 968 F.2d 196, 198 (2d Cir. 1992)).   The Court can “rely on

evidence beyond the pleadings” including sworn statements by the


                                -6-
defendant, as well as relevant documents.             SM Kids, LLC v. Google

LLC, 963 F.3d 206, 210 (2d Cir. 2020).

       “For   purposes      of    diversity      jurisdiction,    a    party’s

citizenship depends on his domicile.”              Linardos v. Fortuna, 157

F.3d   945,   948    (2d   Cir.   1998).    In   general,   domicile   has   two

components: (1) physical presence in a state, and (2) the intent

to make the state a home.         Palazzo v. Corio, 232 F.3d 38, 42 (2d

Cir. 2000).    Although a person may have multiple residences at any

given time, a person can have only one domicile.              Galu v. Attias,

923 F. Supp. 590, 595 (S.D.N.Y. 1996).

       The determination of an individual’s domicile is a mixed

question of law and fact.           Palazzo, 232 F.3d at 42.           In this

regard, we note that courts generally find the following factors

helpful in determining a party’s citizenship: “the place where

civil and political rights are exercised, taxes paid, real and

personal property (such as furniture and automobiles) located,

driver’s and other licenses obtained, bank accounts maintained,

location of club and church membership and places of business or

employment.”        National Artists Management Co., Inc. v. Weaving,

769 F. Supp. 1224, 1228 (S.D.N.Y. 1991).            “Courts have also listed

other factors as relevant, including whether the person owns or

rents his place of residence, the nature of the residence (i.e.,

how permanent the living arrangement appears), affiliations with

social organizations, and the location of a person’s physician,


                                      -7-
lawyer, accountant, dentist, stockbroker, etc.”                          Id. (citations

omitted).

       “Where . . . residence is unclear, the court should focus on

the intent of the party. To ascertain intent, a court must examine

the entire course of a person’s conduct in order to draw the

necessary inferences as to the relevant intent.”                          Id. (citations

omitted).

       2. Analysis

       The parties agree that plaintiff is a citizen of New York,

that Fabian Construction LLC is a New Jersey-registered LLC, and

that Pietrzykowski is the only member of the LLC.                        The sole source

of    contention      here      is    the    domicile      of     Pietrzykowski.          See

Bayerische Landesbank, New York Branch v. Aladdin Capital Mgmt.

LLC, 692 F.3d 42, 49 (2d Cir. 2012).

       Here,    based      on    the    pleadings         and     documentary      evidence

provided       by    the     parties,        the       Court     has   determined        that

Pietrzykowski is a citizen of New York.                        Pietrzykowski asserts in

his declaration that he has resided at the Bronx, N.Y. Address for

a decade and intends to remain there, and this is substantiated by

the   records       attached     to    his       declaration,      including      documents

showing     that     Pietrzykowski           maintains         bank    accounts    and    is

registered for workers’ and health insurance under his Bronx, N.Y.

Address and receives correspondence from the state of New Jersey

concerning      child      support          at     that   address.         Additionally,


                                                 -8-
Pietrzykowski’s supporting documents – including the lease for the

Bronx, N.Y. Address signed by his wife, his wife’s learner’s permit

and his children’s birth certificates – make clear that his

immediate family resides at the Bronx, N.Y. Address.             See Weaving,

769 F. Supp. at 1228 (“[T]he residence of a married person’s spouse

and   children   (if   the     couple   has   not    separated)      is     given

considerable weight.”).

      Moreover, the documentation provided by plaintiff does not

persuade us otherwise.        Apart from Pietrzykowski’s          New Jersey

driver’s license, each of the documents that plaintiff has provided

concern the operation of Fabian Construction LLC.              Indisputably,

Fabian Construction LLC is a New Jersey-registered LLC.               Thus, it

is not significant that Pietrzykowski used a New Jersey address in

registering the LLC or when he initially answered plaintiff’s

complaint pro se purportedly on behalf of the LLC. Pietrzykowski’s

use of a New Jersey address in connection with the LLC tells us

little about the question of his personal domicile.             Instead, the

evidence provided in Pietrzykowski’s declaration, as discussed

above, is far more probative on this issue and presents a clear

picture of New York citizenship.

      Finally,    we    deny      plaintiff’s       request     to        conduct

jurisdictional    discovery     on   the   question    of     Pietrzykowski’s

citizenship.     Given the submissions of the parties, as addressed

above, we are not persuaded that additional discovery would enable


                                     -9-
plaintiff to overcome the substantial evidence of Pietrzykowski’s

connections to the Bronx, N.Y. Address in order to satisfy its

burden to establish jurisdiction.        See Axalta Coating Sys., LLC v.

Atl. Auto Body of Freeport LLC, No. 18 Civ. 3521, 2019 WL 1491959,

at *2 (E.D.N.Y. Apr. 4, 2019).2




2     Further, plaintiff has twice now had the opportunity “to properly
allege subject matter jurisdiction assuming, arguendo, such jurisdiction is
present.” Axalta Coating Sys., 2019 WL 1491959, at *2. It has twice failed
to do so, alleging only that Pietrzykowski has an address in New Jersey and
that plaintiff and defendants are not citizens of the same state. See Carter
v. HealthPort Tech., LLC, 822 F.3d 47, 60 (2d Cir. 2016) (holding that an
allegation that a party is a citizen of a different state, without specifying
which different state, “is insufficient to show that the diversity
requirement is met because, standing alone, it is entirely conclusory.”);
Jacobs v. Pat. Enf't Fund, Inc., 230 F.3d 565, 567 (2d Cir. 2000) (finding
that plaintiffs had failed to aver jurisdiction where “they had alleged only
the residence, and not the citizenship (or domicile), of the parties”); cf.
Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943
F.3d 613, 617 (2d Cir. 2019) (quoting Lupo v. Human Affairs Intern., 28 F.3d
269, 274 (2d Cir. 1994)) (“‘[W]e are not inclined to countenance prolonged
preliminary litigation over the removal issue simply because [the defendant]
failed in the first instance to aver a proper jurisdictional basis for
removal.’”).


                                    -10-
                                  CONCLUSION

     For    the    foregoing    reasons,    diversity   is   lacking   between

plaintiff and defendants in this action, and defendants’ motion to

dismiss    for    lack   of   subject-matter   jurisdiction    is   therefore

GRANTED.    The Clerk of Court is respectfully directed to terminate

the motion pending at ECF No. 41 and to close the case.                    The

dismissal of this case is without prejudice to plaintiff refiling

its complaint in a state court of competent jurisdiction.



            SO ORDERED.

Dated:      New York, New York
            July 9, 2021


                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                     -11-
